DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No 10,984,799 (Patent ‘799). Although, the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection.

The claim mapping is as follows.
Current Application
1. A method, comprising: 

receiving, by a device, audio data; 


sending, by the device, the audio data to a remote speech processing system;

 




performing, by a local speech processing component of the device, speech processing on the audio data to generate intent data indicating an intent associated with the audio data; 





receiving directive data from the remote speech processing system; 

determining to respond to the audio data with the directive data; and 
at least one of suspending or terminating execution of the local speech processing component.
Patent ‘799
1. A method, comprising: 

receiving, by a speech interface device, audio data that represents user speech; 

sending, by the speech interface device, the audio data to a remote speech processing system executing on a remote system; 
inputting, by a hybrid request selector (HRS) of the speech interface device, the audio data to a local speech processing component of the speech interface device; 

performing, by the local speech processing component, speech processing on the audio data to generate intent data indicating an intent associated with the audio data; 
receiving, at the HRS and from the local speech processing component, the intent data indicating the intent associated with the audio data; 
receiving directive data from the remote system; 
based at least in part on receiving the directive data from the remote system: 
determining to respond to the user speech with the directive data from the remote system; 
causing, by the HRS, the local speech processing component to at least one of suspend or terminate execution of the local speech processing component; and 

causing the speech interface device to perform an action based at least in part on the directive data from the remote system.



Claims 1, 8 and 15 of the instant application are identical with the exception of the narrower claim limitations of " inputting, by a hybrid request selector (HRS) of the speech interface device, the audio data to a local speech processing component of the speech interface device, receiving, at the HRS and from the local speech processing component, the intent data indicating the intent associated with the audio data,  causing the speech interface device to perform an action based at least in part on the directive data from the remote system " as claimed in patented claims 1, 8 and 14. Parent Patent has narrower claim limitation instead of the broader claim limitation in instant application.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the Patent ‘799. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.              

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0151250 to VanBlon (“VanBlon”) in view of U.S. Patent Application Publication No. 20200193973 to Tolomei et al. (“Tolomei”).  
As to claims 1, 8 and 15, VanBlon discloses a method, a device, and one or more computer-readable media, the method comprising: receiving, by a device, audio data [paragraph 0023]; sending, by the device, the audio data to a remote speech processing system [paragraph 0023, Fig. 1: 112]; performing, by a local speech processing component of the device, speech processing on the audio data to generate intent data indicating an intent associated with the audio data [paragraph 0017, Fig. 1: 110, also see paragraph 0041-0042]; 
VanBlon does not expressly disclose regarding receiving directive data from the remote speech processing system; determining to respond to the audio data with the directive data; and at least one of suspending or terminating execution of the local speech processing component.
However, in the same or similar field of invention, Tolomei clearly discloses regarding receiving directive data from the remote speech processing system [Tolomei paragraphs 0199-0200]; determining to respond to the audio data with the directive data [Tolomei paragraphs 0199-0200]; and at least one of suspending or terminating execution of the local speech processing component [Tolomei paragraph 0199]. As per Tolomei, remote device may transmit message to cause the playback device (local device) to stop extraction. Further, playback device may receive VAS (Voice Assistant service) response data (directive), the play back device may process VAS response, which may comprise outputting a VAS response (audio data based on directive) based on received VAS response data [paragraphs 0199-0200].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify VanBlon to have the features of regarding receiving directive data from the remote speech processing system; determining to respond to the audio data with the directive data; and at least one of suspending or terminating execution of the local speech processing component as taught by Tolomei.  The suggestion/motivation would have been to develop consumer-accessible technologies to further enhance the listening experience [Tolomei paragraph 0003].
As to claims 2, 9 and 16, Tolomei discloses receiving the directive data comprises receiving first directive data from the remote speech processing system [paragraphs 0199-0200]; and the at least one of the suspending or terminating comprises at least one of suspending or terminating execution of the local speech processing component prior to the local speech processing component generating second directive data [Tolomei paragraphs 0199-0200]. As per Tolomei, when the remote device transmits message to cause the playback device to stop extraction, it’s obvious that the playback device suspends/stops the local speech processing component prior to the local speech processing component generating second directive data.
As to claims 3, 10 and 17, Tolomei discloses further comprising performing, by the device, an action based at least in part on the directive data from the remote speech processing system [Tolomei paragraphs 0199-0200]. In addition, the same motivation is used as the rejection of claims 1, 8 and 15.
As to claims 5, 12 and 19, Tolomei discloses wherein: the receiving the directive data comprises receiving the directive data from the remote system prior to receiving the intent data from the local speech processing component; and the at least one of suspending or terminating comprises at least one of suspending or terminating execution of the local speech processing component based at least in part on receiving the directive data from the remote system prior to receiving the intent data from the local speech processing component [paragraphs 0199-0200, 0220-0225]. In addition, the same motivation is used as the rejection of claims 1, 8 and 15.
As to claims 6, 13 and 20, Tolomei discloses receiving, from the remote speech processing system, data indicating that a remote speechlet is capable of responding to the audio data [paragraphs 0199-0200], and wherein the at least one of suspending or terminating comprises at least one of suspending or terminating execution of the local speech processing component based at least in part on the receiving the data indicating that the remote speechlet is capable of responding to the audio data [paragraphs 0199-0200]. As per Tolomei, when the remote device transmits message to cause the playback device to stop extraction and also transmits VAS response data [paragraphs 0199-0200], it’s obvious that the remote device is indicating that it is capable of responding to the audio data. In addition, the same motivation is used as the rejection of claims 1, 8 and 15.

Claims 4, 11 and 18  are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0151250 to VanBlon (“VanBlon”) and U.S. Patent Application Publication No. 20200193973 to Tolomei et al. (“Tolomei”) in further view of U.S. Patent Application Publication No. 2010/0145683 to Schroeter (“Schroeter”).  

As to claims 4, 11 and 18, VanBlon and Tolomei disclose the method as recited in claim 1, the device as recited in claim 8 and the one or more computer-readable media as recited in claim 15 [see rejection of claims 1, 8 and 15].
VanBlon and Tolomei do not expressly disclose receiving, from the remote speech processing system, data indicating that a remote speechlet is available for responding to the user speech.
However, in the same or similar field of invention, Schroeter discloses receiving, from the remote speech processing system, data indicating that a remote speechlet is available for responding to the user speech [Schroeter paragraphs 0038, 0040, 0048-0049]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify VanBlon and Tolomei to have the feature of receiving, from the remote speech processing system, data indicating that a remote speechlet is available for responding to the user speech as taught by Schroeter.  The suggestion/motivation would have been to provide dynamic speech processing services during variable network connectivity [Schroeter paragraph 0001]. 
Claims 7 and 14  are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0151250 to VanBlon (“VanBlon”) and U.S. Patent Application Publication No. 20200193973 to Tolomei et al. (“Tolomei”) in further view of U.S. Patent Application Publication No. 20190362715 to Aggarwal (“Aggarwal”).  

As to claims 7 and 14, VanBlon and Tolomei disclose the method as recited in claim 1, the device as recited in claim 8 and the one or more computer-readable media as recited in claim 15 [see rejection of claims 1, 8 and 15].
VanBlon and Tolomei do not expressly disclose determining an amount of time to wait for the directive data from the remote speech processing system, and wherein: the receiving the directive data comprises receiving the directive data from the remote speech processing system prior to expiration of the amount of time; and the at least one of suspending or terminating comprises at least one of suspending or terminating execution of the local speech processing component based at least in part on the receiving the directive data from the remote speech processing system prior to expiration of the amount of time.
However, in the same or similar field of invention, Aggarwal discloses determining an amount of time to wait for the directive data from the remote speech processing system, and wherein: the receiving the directive data comprises receiving the directive data from the remote speech processing system prior to expiration of the amount of time; and the at least one of suspending or terminating comprises at least one of suspending or terminating execution of the local speech processing component based at least in part on the receiving the directive data from the remote speech processing system prior to expiration of the amount of time [Aggarwal paragraphs 0007, 0015, 0058-0059]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify VanBlon and Tolomei to have the feature of determining an amount of time to wait for the directive data from the remote speech processing system, and wherein: the receiving the directive data comprises receiving the directive data from the remote speech processing system prior to expiration of the amount of time; and the at least one of suspending or terminating comprises at least one of suspending or terminating execution of the local speech processing component based at least in part on the receiving the directive data from the remote speech processing system prior to expiration of the amount of time as taught by Aggarwal.  The suggestion/motivation would have been to conserve power and computational resources by  limiting the responsiveness of client device (when remote device is performing task) to particular spoken utterances [Aggarwal paragraph 0059]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652